                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

LEWIS COSBY,                                    )
KENNETH R. MARTIN,                              )
as beneficiary of the                           )
Kenneth Ray Martin Roth IRA, and                )
MARTIN WEAKLEY, on behalf of                    )
themselves and all others similarly situated,   )
                                                )
              Plaintiffs,                       )
                                                )
v.                                              )    No.:   3:16-CV-121-TAV-DCP
                                                )
KPMG, LLP,                                      )
                                                )
              Defendant.                        )


                                         ORDER

       Before the Court is plaintiffs’ motion to substitute [Doc. 101]. Pursuant to 28 U.S.C.

§ 636, the motion [Doc. 101] is hereby REFERRED to the Honorable Debra C. Poplin,

United States Magistrate Judge, for her consideration and determination or report and

recommendation, as may be appropriate.

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   CHIEF UNITED STATES DISTRICT JUDGE
